           Case 1:20-cv-00671-AWI-SAB Document 16 Filed 08/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA ANDREW SOTO,                                Case No. 1:20-cv-00671-AWI-SAB-HC

12                  Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, DISMISSING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14   ATCHLEY,                                           TO CLOSE CASE, AND DECLINING TO
                                                        ISSUE CERTIFICATE OF
15                  Respondent.                         APPEALABILITY

16                                                      (ECF No. 14)

17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2254. On May 29, 2020, the Magistrate Judge issued Findings and
20 Recommendation that recommended dismissing the petition as an unauthorized successive

21 petition. (ECF No. 14). The Findings and Recommendation were served Petitioner and contained

22 notice that any objections were to be filed within thirty (30) days of the date of service of that

23 order. To date, no objections have been filed, and the time for doing so has passed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

25 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

26 the Findings and Recommendation is supported by the record and proper analysis.
27          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

28 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.


                                                    1
           Case 1:20-cv-00671-AWI-SAB Document 16 Filed 08/10/20 Page 2 of 3


 1 Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining

 2 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 3                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 4                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 5
                    (b) There shall be no right of appeal from a final order in a
 6                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 7                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
 8
                    (c) (1) Unless a circuit justice or judge issues a certificate of
 9                      appealability, an appeal may not be taken to the court of
                        appeals from–
10
                            (A) the final order in a habeas corpus proceeding in which
11                          the detention complained of arises out of process issued by
                            a State court; or
12
                            (B) the final order in a proceeding under section 2255.
13
                        (2) A certificate of appealability may issue under paragraph (1)
14                      only if the applicant has made a substantial showing of the
                        denial of a constitutional right.
15
                        (3) The certificate of appealability under paragraph (1) shall
16                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
17

18          If a court denies habeas relief on procedural grounds without reaching the underlying

19 constitutional claims, the court should issue a certificate of appealability “if jurists of reason
20 would find it debatable whether the petition states a valid claim of the denial of a constitutional

21 right and that jurists of reason would find it debatable whether the district court was correct in its

22 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar

23 is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

24 could not conclude either that the district court erred in dismissing the petition or that the

25 petitioner should be allowed to proceed further.” Id.

26          In the present case, reasonable jurists would not find the Court’s determination that

27 Petitioner’s habeas petition should be dismissed debatable or wrong, or that Petitioner should be

28 allowed to proceed further. Therefore, the Court declines to issue a certificate of appealability.


                                                      2
          Case 1:20-cv-00671-AWI-SAB Document 16 Filed 08/10/20 Page 3 of 3


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendation issued on May 29, 2020 (ECF No. 14) is

 3           ADOPTED IN FULL;

 4        2. The petition for writ of habeas corpus is DISMISSED;

 5        3. The Clerk of Court is DIRECTED to CLOSE the case; and

 6        4. The Court DECLINES to issue a certificate of appealability.

 7
     IT IS SO ORDERED.
 8

 9 Dated: August 10, 2020
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
